Exhibit 10.2

 

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SECURITIES

AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

THIRD AMENDMENT TO PREMIER SPORTS INFORMATION AND COMMERCE

AGREEMENT

 

This Third Amendment to Premier Sports Information and Commerce Agreement (this
“Amendment”), effective as of July 6, 2001 (the “Amendment Date”), is made and
entered into by and between America Online, Inc. (“AOL”), a Delaware
corporation, with its principal offices at 22000 AOL Way, Dulles, VA 20166 and
SportsLine.com, Inc. (f/k/a SportsLine, USA, Inc.) (“ICP”), a Delaware
corporation, with its principal offices at 2200 West Cypress Creek Road, Fort
Lauderdale, Florida 33309 (each a “Party”, collectively, the “Parties”). The
Parties entered into a Premier Sports Information and Commerce Agreement,
effective as of October 1, 1998, as subsequently amended (the “Agreement”). AOL
and ICP now desire to renew the Agreement on the terms and conditions set forth
herein. All terms used in this Amendment but not defined herein shall have the
meanings given thereto in the Agreement. AOL and ICP hereby agree to amend the
Agreement as follows:

 

1. General. References in the Agreement to “this Agreement” or “the Agreement”
(including indirect references such as “hereunder,” “hereby,” “herein” and
“hereof”) shall be deemed to be references to the Agreement as previously
amended and as amended by this Amendment. References to the Effective Date in
the Agreement shall be deemed to be a reference to October 1, 2001 during the
Renewal Term (as defined below).

 

2. Renewal. Notwithstanding the provisions of Section 8.1 A (“Term”) and 8.1B
(“AOL Option”) of the Agreement, the Parties agree to renew the Agreement upon
the terms and conditions set forth in this Amendment. All terms and conditions
set forth in the Agreement shall apply to the Renewal Term (as defined below) as
such terms and conditions are amended in this Amendment. Unless otherwise
expressly set forth herein, all terms and conditions set forth herein shall be
applicable to the Renewal Term and not the Initial Term. Beginning on October 1,
2001, Section 8.1 shall be replaced in its entirety with the following:

 

  8.1 Term. This Agreement shall commence on October 1, 1998, and continue until
September 30, 2001 (“Initial Term”), unless earlier terminated as provided
herein. The Agreement shall be renewed for a period of five (5) years, beginning
on October 1, 2001 (the “Renewal Term”), unless earlier terminated as provided
herein.

 

  8.1.1 The Parties have entered into that certain Interactive Media Rights
Agreement dated as of July 6, 2001 by and among the Parties, CBS Broadcasting,
Inc. (“CBS”) and NFL Enterprises (“NFLE”) with respect to the production,
hosting and monetization of NFL.com (the “NFL Agreement”).

 

  8.1.2 AOL shall have the immediate right to terminate the Agreement at any
time during the Renewal Term in the event (a) of an expiration or earlier
termination of the NFL Agreement and/or the CBS Agreement attached as Exhibit
E-1, or (b) in the event that AOL, CBS, NFLE or ICP individually or collectively
is/are no longer a party to the NFL Agreement; provided that AOL gives ICP ***
prior written notice thereof which, if applicable, must be delivered no later
than *** after such expiration or termination of the NFL Agreement or such date
on which AOL, CBS, NFLE or ICP, as applicable, is/are no longer a party to the
NFL Agreement. In the event AOL withdraws from the NFL Agreement pursuant to
Section 24.8 of the NFL Agreement (but not pursuant to any other provision of
the Agreement, including Section 29), the restrictions on ICP’s use of User
Information set forth in this Agreement shall not apply to ICP.

 

  8.1.3 Notwithstanding anything to the contrary in this Agreement, in the event
AOL or CBS withdraws from the NFL Agreement because of a Change of Control of
Viacom or one of the other parties to the NFL Agreement as provided under
Section 29 of the NFL Agreement, such termination shall effect an automatic and
contemporaneous termination of this Agreement.



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SECURITIES

AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

  8.1.4 In the event that the Agreement is still in effect as of July 31, 2004,
but the NFL Agreement is not in effect or AOL or ICP is no longer a party to the
NFL Agreement, as of July 31, 2004, AOL shall have the right to terminate this
Agreement, effective September 30, 2004, by giving ICP written notice thereof
prior to ***

 

3. Section 1.1 Beginning on October 1, 2001, Section 1.1 (“Carriage; Placements;
Promotions”) shall be deleted in its entirety and replaced with the following:

 

  1.1 Carriage; Placements; Promotions. Beginning on October 1, 2001, AOL shall
provide ICP with the promotions (the “Promotions”) set forth on Exhibit H, which
Promotions shall link to an ICP Internet Site(s). None of the Promotions may be
used to promote Fantasy Sports Products which are substantially similar to the
AOL Fantasy Sports Products as defined in Exhibit E.

 

4. Section 1.1.2 and 1.1.3. Beginning on October 1, 2001, Sections 1.1.2 (“ROS
Advertisements”) and 1.1.3 (“AOL Promotion of ICP Commerce”) shall be deleted in
their entireties.

 

5. New Section 1.1.2. Beginning on October 1, 2001, the following new section
1.1.2 shall be added to the Agreement:

 

  1.1.2. Fantasy Sports Products. ICP shall provide the AOL Fantasy Sports
Products for the AOL Property(ies)as set forth in Exhibit E. In the event the
NFL Agreement expires, terminates or AOL withdraws from the NFL Agreement (each
an “NFL Expiration”) but provided AOL does not exercise its right to terminate
this Agreement, ICP shall provide Commissioner, Fantasy and Challenge for
Fantasy Sports Products for each NFL playing season on the same terms and
conditions as the AOL Fantasy Sports Products (provided that, in the event there
are less than four (4) months between the NFL Expiration and the commencement of
the next NFL season, ICP shall provide a framed version of each of the
Commissioner, Fantasy and Challenge Fantasy Sports Products for such season
only); except that, if the Fantasy Sports Products are offered for a whole
season, the Annual Registration Target shall be increased by *** (which may be
decreased by *** for Commissioner, *** for Fantasy and *** for Challenge in the
event such games are subscription-based and AOL exercises its right pursuant to
Sub-section 7.4(b) or 7.4(c) herein). ICP shall have the sole and exclusive
right to sell all Fantasy Advertising Inventory. ICP hereby grants AOL the right
to sell *** of the Fantasy Advertising Inventory. ICP shall have the sole and
exclusive right to sell all Fantasy Sponsorship Inventory. The Parties
acknowledge that as of June 15, 2001, AOL has a valid and binding commitment to
*** (*** impressions per year during the Renewal Term) (“Preexisting Third Party
Fantasy Commitment”), with respect to Fantasy Sponsorship Inventory. ICP agrees
to make “feature” (e.g. sponsorship of standings page) Fantasy Sponsorship
Inventory available to AOL to allow AOL to fulfill Preexisting Third Party
Fantasy Commitment (under no circumstances shall such Fantasy Sponsorship
Inventory include any “presenting” Fantasy Sponsorship Inventory). The Parties
shall coordinate with each other their respective sales efforts in order to
avoid conflicts and/or confusion in the marketplace. AOL shall be prohibited
from running any Fantasy Advertising Inventory which conflicts with any category
exclusivity granted by ICP with respect to Fantasy Sponsorship Inventory of
which AOL has been given written notice by ICP. ICP, exclusively, will manage
all Fantasy Advertising Inventory and Fantasy Sponsorship Inventory through
proprietary ICP or third party advertising management software and tools as
determined by ICP in its sole discretion, unless ICP elects, in its sole
discretion, to permit AOL to serve and manage its respective share of Fantasy
Advertising Inventory.



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SECURITIES

AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

6. Section 1.1.4. Beginning on October 1, 2001, Section 1.1.4 (“Guarantee”)
shall be replaced in its entirety with the following:

 

During the Renewal Term, AOL shall provide ICP with at least *** Impressions
from ICP’s presence on the AOL Network (the “Aggregate Impressions Guarantee”)
and AOL shall use commercially reasonable efforts to deliver the Aggregate
Impressions Guarantee Impressions evenly from year to year over the Renewal
Term. At least *** of the Aggregate Impressions Guarantee shall be delivered on
the Targeted Screens. For purposes of this Agreement, ICP’s presence on an AOL
screen shall conform to the specifications set forth on Exhibit D (each, an “ICP
Presence”), provided that only screens that contain a Link to the ICP Internet
Site(s), the Private Store or the AOL Fantasy Sports Products will count against
the Aggregate Impressions Guarantee. In the event there is (or will be in AOL’s
reasonable judgement) a shortfall in the Aggregate Impressions Guarantee as of
the end of the Renewal Term (a “Final Shortfall”), AOL shall provide ICP, by no
later than *** following the expiration of the Renewal Term, as ICP’s sole
remedy, with Impressions on the AOL Network which are equal to or greater than
the number of undelivered Impressions comprising the Final Shortfall (with
allocation between Targeted Screens and Impressions, as applicable).

 

7. Exhibit H. Beginning on October 1, 2001, Exhibit H (“Carriage”) shall be
deleted in its entirety and replaced with the amended Exhibit H set forth in
Attachment 1.

 

8. Section 1.2. Beginning on October 1, 2001, Section 1.2.1 (“Comparable
Commerce Placements in the Event of a Redesign”) shall be deleted in its
entirety and the following shall be added after the proviso contained in the
third sentence of Section 1.2.2 (“Content of Promotions”) (“provided, however
Premier Products as a whole”): “Notwithstanding the foregoing, AOL may, upon
payment by AOL to ICP of *** delete the preceding proviso (which would have the
affect of revoking (A) ICP’s right to sell the Premier Products or Other
Products, and (B) ICP’s ability to promote the Premier Products and Other
Products on the AOL Properties).

 

The following shall be added to the end of Section 1.2.3:

 

“ICP shall ensure that the Licensed Content within the ICP Internet Site (as
defined herein), in the aggregate, is equal to the Content distributed by ICP,
in the aggregate, in the same or similar category(ies) through any ICP
Interactive Site(s) in all material respects, including without limitation,
quality, breadth, depth, timeliness, functionality, features, prices of products
and services and terms and conditions; provided that, such requirement shall not
supercede other terms and conditions applicable to the ICP Internet Sites or
Licensed Content under this Agreement.”

 

9. Sections 1.3, 1.4, 1.5. Except as provided for herein, during the Renewal
Term, ICP shall not be entitled to any Premier Status or other exclusive or
premier rights under the Agreement. As such, beginning on October 1, 2001,
Sections 1.3 (“Premier Status”), 1.4 (“Permissible AOL Activities”) and 1.5 (“No
Bad Faith Circumvention”) and any other terms and conditions of the Agreement
related to ICP’s Premier Status or any exclusive or premier right of ICP, shall
be deleted in its entirety and of no further force or effect (the parties agree
that nothing in this Section 9 shall be construed to limit ICP’s right to sell
Premier Products, subject to AOL exercising its option to revoke such right to
sell pursuant to Section 1.2.2 of the Agreement as amended pursuant to Paragraph
8 of this Amendment). The following shall be added as a new Section 1.3
(“Premier Status”):

 

“ICP shall be the Premier Fantasy Sports Game Provider on the Fantasy Channel
(as defined in Exhibit E). As used herein, “Premier Fantasy Sports Game
Provider” means that: (A) If AOL decides to have a new AOL branded Fantasy
Sports Game built by a third party for inclusion in the Fantasy Channel (“New
Games”), (i) AOL shall notify ICP thereof and ICP shall have the



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SECURITIES

AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

 

exclusive right to negotiate with AOL regarding such opportunity for a period of
***after the provision of such notice, and (ii) AOL will not enter into a
definitive written agreement with any third party regarding such opportunity
during such *** period, (B) AOL may not promote third party Fantasy Sports
Products on the AOL Service Sports Channel which substantially replicate the
interactive user game play experience of the AOL Fantasy Sports Products
(“Competitive Fantasy Sports Products”), and (C) in the Fantasy Channel, the AOL
Fantasy Sports Products, in the aggregate, shall be the most prominently
promoted (i.e., in terms of size, position and number of Permanent placements on
an aggregate basis) Fantasy Sports Products. Nothing contained herein shall
limit in any way AOL’s ability to promote Fantasy Sports Products developed,
distributed and provided by *** and/or *** anywhere on the AOL Network,
including without limitation, the Fantasy Channel.

 

10. Sections 2.2(ii) and (iv), 2.4. and 2.5. Beginning on October 1, 2001,
section 2.2(ii) and (iv), 2.4 and 2.5 shall be deleted in their entireties.

 

11. Section 3.3. Beginning on October 1, 2001, Sections 3.3.1 through 3.3.5
(“Carriage and Promotional Fee”) shall not be applicable to the Promotions
provided during the Renewal Term. Beginning on October 1, 2001, the following
Sections 3.3.6 and 3.3.7 shall apply to Promotions provided during the Renewal
Term:

 

  3.3.6 In-Kind Programming and Promotion. ICP shall provide AOL with the
programming and promotional commitments specified on Exhibits E and E-1 (the
“ICP In-Kind Commitments”). Without limiting any other rights or remedies
available to AOL, AOL’s carriage, promotion and impressions commitments
specified in Section 1.1 herein are and will be contingent, upon provision by
ICP of the ICP In-Kind Commitments in accordance with Exhibit E and Exhibit E-1.

 

  3.3.7 Renewal Term Carriage and Promotional Fee. ICP shall pay AOL the
following consideration (collectively, the “Renewal Term Consideration”):

 

(a) On or before July 18, 2001, ICP shall pay to AOL one million dollars
($1,000,000) in cash (the “Initial Cash Payment”), provided further that, if the
Initial Cash Payment is not paid to AOL by July 20, 2001, then AOL may terminate
this Agreement, with no further liability or obligation on the part of either
party;

 

(b) On or before July 18, 2002, provided that notice of termination of this
Agreement has not been given by AOL to ICP pursuant to Section 8.1 prior to such
date, ICP shall perform one of the following three obligations (ICP shall, in
its sole option, elect which option it will perform, subject to the limitations
set forth in Section 3.3.7(e)): (i) issue irrevocable instructions to its
transfer agent to issue to AOL as soon as reasonably possible a number of shares
of ICP Common Stock having a Fair Market Value (as defined herein) equal to
$2,000,000; (ii) pay to AOL an amount in cash equal to $2,000,000; or (iii) a
combination of (x) paying to AOL an amount in cash and (y) issuing irrevocable
instructions to its transfer agent to issue to AOL as soon as reasonably
possible a number of shares of ICP Common Stock having a Fair Market Value equal
to $2,000,000 less the amount of cash paid pursuant to (iii)(x) (any shares of
ICP Common Stock issued to AOL by ICP pursuant to this Section 3.3.7(b) shall be
referred to herein as the “First Anniversary Shares”);

 

(c) On or before July 18, 2003, provided that notice of termination of this
Agreement has not been given by AOL to ICP pursuant to Section 8.1 prior to such
date, ICP shall perform one of the following three obligations (ICP shall, in
its sole option, elect which option it will perform, subject to the limitations
set forth in Section 3.3.7(e): (i) issue irrevocable instructions to its
transfer agent to issue to AOL as soon as reasonably possible a number of shares
of ICP Common Stock having a Fair Market Value of $1,000,000; (ii) pay to AOL an
amount in cash equal to $1,000,000; or (iii) a combination of (x) paying to AOL
an amount in cash and (y) issuing irrevocable instructions to its transfer agent
to issue to AOL as soon as reasonably possible a number of shares of ICP Common
Stock having a Fair Market Value equal to $1,000,000 less the amount of cash
paid pursuant to (iii)(x) (any shares of ICP Common Stock issued to AOL by ICP
pursuant to this Section 3.3.7(c) shall be referred to herein as the “Second
Anniversary Shares”);



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SECURITIES

AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

(d) For purposes of this Section 3.3.7, “Fair Market Value” shall mean the
average of the closing prices of the ICP Common Stock on the Nasdaq National
Market (or if the ICP Common Stock is listed on a nationally recognized
securities exchange, on the primary stock exchange on which it is listed) for
the five (5) trading days ending on July 17, 2002 (or if such date is not a
trading day, the next preceding trading day), with respect to the First
Anniversary Shares or July 17, 2003 (or if such date is not a trading day, the
next preceding trading day), with respect to the Second Anniversary Shares, as
applicable;

 

(e) In no event shall ICP issue to AOL pursuant to either Section 3.3.7(b) or
Section 3.3.7(c) (i) a number of shares of ICP Common Stock which would result
in AOL becoming the beneficial holder of more than *** of the outstanding shares
of ICP Common Stock on a fully diluted basis as of the date of such issuance,
including the shares of ICP Common Stock to be issued to AOL on such date and
assuming the conversion or exercise of all securities held by AOL that are
convertible into or exchangeable for ICP Common Stock; provided, however, that
in making such determination only securities issued to AOL by ICP shall be
considered in making such calculation or (ii) any shares of ICP Common Stock if
the ICP Common Stock is not admitted for quotation on the Nasdaq National Market
or listed and traded on a nationally recognized securities exchange.

 

(f) ICP covenants and agrees that the ICP Common Stock which ICP issues pursuant
to this Section 3.3.7 will, upon issuance, be (i) validly issued, fully paid and
non-assessable and free from all taxes, preemptive rights, liens and charges
with respect to the issuance thereof, (ii) admitted for quotation on the Nasdaq
National Market or listed on the nationally recognized securities on which the
ICP Common Stock is then listed and traded and (iii) will be represented by a
duly authorized and executed certificate or certificates bearing no legend other
than the one described in paragraph (g)(ii) below. ICP further covenants and
agrees that ICP will at all times have authorized and reserved a sufficient
number of shares of its Common Stock to provide for the issuance of the shares
of ICP Common Stock to AOL (less any number of shares already issued pursuant to
this Agreement). In the event ICP elects to issue shares of ICP Common Stock to
AOL pursuant to either Section 3.3.7(b) or Section 3.3.7(c), it shall use its
best efforts to deliver, or cause its transfer agent to deliver, to AOL
certificates representing the shares of ICP Common Stock to be so issued as soon
as reasonably possible after issuing the irrevocable instructions referred to in
Section 3.3.7(b) or 3.3.7(c), as the case may be, but in any event no later than
five business days after the issuance of such instructions, and shall treat AOL
as the holder of such shares for all purposes from the date of the issuance of
such instructions.

 

  (g) AOL Representations, Warranties and Covenants

 

(i) AOL covenants and agrees that any shares of ICP Common Stock it acquires
pursuant hereto shall be acquired solely for its own account and not for the
account or beneficial interest of any other person, and the ICP Common Stock
will not be acquired with a view to any distribution in violation of the
Securities Act of 1933, as amended (the “Securities Act”) or the securities laws
of any state of the United States or any other applicable jurisdiction;

 

(ii) AOL acknowledges that to the extent ICP issues any shares of ICP Common
Stock pursuant hereto (a) the offer and sale of such ICP Common Stock will not
have been registered under the Securities Act or applicable state securities
laws and that the ICP Common Stock so issued may not be sold, transferred,
pledged or otherwise disposed of unless subsequently so registered or unless
registration under the Securities Act and any applicable state securities laws
is not required; and (b) any certificate evidencing the ICP Common Stock shall
bear a customary legend regarding the foregoing; and



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SECURITIES

AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

(iii) AOL represents that it is an “accredited investor” as defined in Rule 501
of Regulation D promulgated under the Securities Act and has such knowledge and
experience in business, financial and investment matters that it is capable of
evaluating the merits and risks of an investment in the ICP Common Stock.

 

(h) Forfeiture upon Termination. In the event that this Agreement is terminated
by AOL prior to July 18, 2004 for any reason other than as a result of a
material breach of the Agreement by ICP, then AOL shall pay to ICP within
fifteen (15) days after the date this Agreement is so terminated (a “Termination
Date”) an amount in cash as specified below:

 

(i) In the event this Agreement is terminated at any time prior to July 18,
2002, an amount in cash equal to the product of (i) the amount of the Initial
Cash Payment times (ii) a fraction the numerator of which is the difference
between 365 and the number of days from and including July 18, 2001 to but
excluding the date of any such termination and the denominator of which is 365.

 

(ii) In the event this Agreement is terminated at any time after July 18, 2002
and prior to July 18, 2003, an amount in cash equal to the product of (i)
$2,000,000, times (ii) a fraction the numerator of which is the difference
between 365 and the number of days from and including July 18, 2002 to but
excluding the date of any such termination and the denominator of which is 365.

 

(iii) In the event this Agreement is terminated at any time after July 18, 2003
and prior to July 18, 2004, an amount in cash equal to the product of (i)
$1,000,000, times (ii) a fraction the numerator of which is the difference
between 366 and the number of days from and including July 18, 2003 to but
excluding the date of any such termination and the denominator of which is 366.

 

(i) Incidental Registration Rights.

 

(i) If, at any time, ICP proposes to file any registration statement under the
Securities Act for sale to the public, whether for its own account or for the
account of other security holders or both (except with respect to registration
statements on Form S-8 or its then equivalent, Form S-4 or its then equivalent,
or any form that is not available for registering the Registrable Securities (as
defined below) for sale to the public), each such time it will notify AOL in
writing at least fifteen (15) days prior to such filing and will afford AOL an
opportunity to include in such registration statement all or any part of the
Registrable Securities then held by AOL. Upon the written request of AOL,
received by ICP within ten (10) days after the giving of any such notice by ICP,
to include in the registration all or any part of the Registrable Securities,
ICP will use best efforts to cause the Registrable Securities as to which
registration shall have been so requested to be included in the securities to be
covered by the registration statement proposed to be filed by ICP, all to the
extent and under the condition such registration is permitted under the
Securities Act.

 

(ii) If a registration statement under which ICP gives notice under this Section
to AOL is for an underwritten offering, then ICP shall so advise AOL and the
right of AOL to be included in such registration statement shall be conditioned
upon AOL’s participation in such underwriting and the inclusion of the
Registrable Securities in the underwriting to the extent provided herein. AOL,
if proposing to distribute any portion of the Registrable Securities through
such underwriting, shall enter into an underwriting agreement in customary form
for unaffiliated selling shareholders with the managing underwriter(s) selected
for such underwriting by ICP. Notwithstanding anything herein to the contrary,
if such managing underwriter(s) determine in good faith that marketing factors
require a limitation of the number of shares to be underwritten, then the
managing



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SECURITIES

AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

underwriter(s) may exclude shares (including the Registrable Securities) from
the registration and underwriting, and the number of shares that may be included
in the registration and underwriting shall be allocated, first, to a party
exercising any contractual right to cause the preparation of the registration
statement by ICP; second, to ICP; and third, pro rata among all existing holders
of registration rights, including AOL.

 

(iii) All expenses incurred by ICP in connection with a registration pursuant to
this Section, including all federal and “blue sky” registration and
qualification fees, printing expenses and fees and disbursements of counsel and
accountants for ICP shall be borne by ICP. If AOL participates in a registration
pursuant to this Section, it shall bear the fees and expenses, if any, of its
own counsel and any and all underwriters’ or brokers’ discounts, sales
commissions or other selling expenses in connection with the sale of any
Registrable Securities.

 

(iv) For purposes of this Section, the term “Registrable Securities” shall mean
any shares of ICP Common Stock issued by ICP to AOL (and any other securities
received in exchange or upon conversion thereof (whether issued by ICP or a
successor or otherwise)). Notwithstanding the foregoing, Registrable Securities
shall not include (i) any shares of ICP Common Stock which have been (i)
registered under the Securities Act pursuant to an effective registration
statement filed thereunder and disposed of in accordance with the registration
statement covering them, (ii) shares of ICP Common Stock which have been
publicly sold pursuant to Rule 144 under the Securities Act, or (iii) securities
which would otherwise be Registrable Securities to the extent AOL is then
permitted to sell all of such securities within any three (3) month period
pursuant to Rule 144 if such securities constitute less than one percent of the
ICP’s outstanding equity securities. At any time that any shares of ICP Common
Stock beneficially owned by AOL cease to be Registrable Securities, cease to be
restricted securities under the Securities Act or shall be eligible for sale
pursuant to Rule 144(k), ICP shall remove any legend on the certificates
representing such securities.

 

(v) The rights granted pursuant to this Section shall terminate upon any
termination of this Agreement by AOL other than as a result of a material breach
by ICP.

 

12. Exhibits E and E-1. Beginning on October 1, 2001, Exhibit E (“Detailed
Schedule and Bona-Fide Value of ICP In-Kind Commitments”), Exhibit E-1 (“ICP
In-Kind Commitments”) and Exhibit K (“Specimen Warrant Agreement”) shall be
replaced in their entireties with amended Exhibits E and E-1 as set forth in
Attachments, 2 and 3 respectively.

 

13. Section 3.7. Section 3.7 (“Payments”) of the Agreement shall be replaced in
its entirety with the following paragraph:

 

Payments; Payment Contact. All payments by ICP hereunder shall be paid in check
in U.S. funds to “America Online” at the following address: 22000 AOL Way,
Dulles Virginia 20166, Attention: Chief Financial Officer. ICP’s Chief Financial
Officer will serve as AOL’s point-of-contact for any billing questions. All
payments by AOL hereunder shall be paid in check in U.S. funds to
“SportsLine.com, Inc.” at the following address: 2200 West Cypress Creek Road,
Fort Lauderdale, Florida, Attention: Chief Financial Officer. AOL shall provide
ICP, at the time of AOL’s first payment to ICP under this Agreement, with the
name, title, address, telephone number, fax number and e-mail address of the
officer of AOL who will serve as ICP’s point-of-contact for any billing
questions.

 

14. Section 4.3A. During the Renewal Term, Section 4.3A shall be deleted in its
entirety.

 

15. Section 5.2. During the Renewal Term, Section 5.2 shall be deleted in its
entirety and replaced with the following:



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SECURITIES

AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

ICP shall create an ICP Internet Site(s) (i.e. framed versions of the Private
Store and the Generally Available Site(s)) for each of the AOL Service, AOL.com,
Digital City Service, the CompuServe Service, Netscape and ICQ.com. ICP shall
display the applicable standard header and footer for each AOL Property on each
page of the ICP Internet Site for such AOL Property in accordance with the
applicable AOL Property’s then-current header of footer specifications; provided
that, AOL will not require ICP to change such headers and footers more than
every six (6) months during the Renewal Term. Notwithstanding anything herein to
the contrary, there shall be no advertising or promotions of any kind within the
frames of the ICP Internet Site; .provided that, this sentence shall not prevent
AOL from inserting navigational elements (associated with the applicable AOL
Property) and links in such frames, which elements and links shall link only to
areas on the applicable AOL Property.

 

16. Sections 6.4, 6.5 and 6.6. Section 6.4 (“Real Fans”), 6.5 (“Interim
Production”) and 6.6 (“AOL.com”) shall be deleted in their entireties.

 

17. Section 7. Beginning on October 1, 2001, Section 7 (“Revenue Sharing”) shall
be replaced in its entirety with the following:

 

  7.1 Transaction Revenues. Commencing on February 1, 2002, ICP shall pay AOL
*** of Net Transaction Revenues. ICP shall pay AOL *** of all AOL Fantasy Sports
Products Subscription Revenue.

 

  7.2 Advertising Revenues on Fantasy Sports Products. Each Party shall retain
one hundred percent of revenues generated from the respective Party’s sale of
its respective share of Fantasy Advertising Inventory. ICP shall retain one
hundred percent of revenues generated from Fantasy Sponsorship Inventory, except
for Pre-Existing Third Party Fantasy Commitments.

 

  7.3 AOL Fantasy Sports Registrations. For each year during the Renewal Term in
which there are less than *** Registrations (the “Annual Registration Target”)
for the AOL Fantasy Sports Products, beginning with the twelve month period
beginning on the date that the first AOL Fantasy Sports Game is launched on the
AOL Service(each an “Annual Fantasy Shortfall”), AOL shall pay ICP an amount in
accordance with the following formula: *** less the actual number of
Registrations) times ***; provided that, all of the AOL Fantasy Sports Products
are launched on the AOL Properties at least *** prior to the start of their
respective seasons with respect to Commissioner and Fantasy AOL Fantasy Sports
Products and at least *** prior to the start of their respective seasons for all
other AOL Fantasy Sports Products (unless such delay is primarily attributable
to AOL). For purposes of this Agreement, a “Registration” means (a) a
registration by each unique AOL User for the free AOL Fantasy Sports Products
with respect to each respective sport regardless of the number of AOL Fantasy
Sports Products with respect to each respective sport for which such unique AOL
User registers (e.g. a registration for two separate AOL Fantasy Sports Products
for baseball and two separate AOL Fantasy Sports Products for basketball by the
same unique AOL User shall constitute two Registrations), and (b) with respect
to AOL Fantasy Sports Products Subscription Services, each^ actually collected
with respect to AOL Fantasy Sports Products Subscription Services Revenue (as
defined herein) (e.g. *** collected for a basketball AOL Fantasy Sports Products
Subscription Services shall comprise *** Registrations). The Annual Registration
Target shall be reduced for the applicable year in accordance with the
following:



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SECURITIES

AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

SPORT

--------------------------------------------------------------------------------

 

AOL FANTASY SPORTS
PRODUCT WHICH ICP
ELECTS TO MIGRATE
TO AN AOL FANTASY
SPORTS PRODUCT
SUBSCRIPTION
SERVICES AND WHICH
AOL ELECTS NOT TO
OFFER TO AOL USERS

--------------------------------------------------------------------------------

 

REDUCTION IN
ANNUAL
REGISTRATION
TARGET

--------------------------------------------------------------------------------

Baseball

  Fantasy   ***

Baseball

  Challenge   ***

Baseball

  Commissioner   ***

Hockey

  Fantasy   ***

Hockey

  Commissioner   ***

Basketball

  Fantasy   ***

Basketball

  Commissioner   ***

NCAA Basketball

  Brackets Pool Challenge   ***

NCAA Basketball

  Brackets Pool Manager   ***

Golf

  Challenge   ***

Auto Racing

  Challenge   ***

 

AOL shall own the AOL Fantasy Sports Products database but hereby grants ICP a
perpetual license to such database to ICP to use for any ICP business purpose so
long as ICP’s use and disclosure of information contained within the database
complies with the terms and conditions set forth in this Agreement, including
without limitation, the applicable privacy policy under which such data was
collected.

 

  7.4

As of the Amendment Date, it is anticipated that the AOL Fantasy Sports Game
shall be offered to the public without imposition of any fees to end users of
the AOL Fantasy Sports Game. Each of the AOL Fantasy Sports Products listed in
Exhibit E shall be offered to AOL Users free of charge for *** such AOL Fantasy
Sports Products are offered to AOL Users pursuant to this Agreement. Subsequent
to each such *** , as applicable, ICP may, in its sole and exclusive discretion,
elect to migrate selected products of the AOL Fantasy Sports Products
(including, without limitation, all of the AOL Fantasy Sports Products) to a
fee-based product (“AOL Fantasy Sports Products Subscription Services”);
provided that, ICP (i) shall not migrate any AOL Fantasy Sports Products in the
middle of the applicable sports season, and (ii) ICP will display AOL-provided
messaging with respect to notice of the change in pricing terms that AOL
believes is reasonably necessary for AOL to comply with its legal obligations
for a period of at least *** days prior to the date any fee is charged for such
AOL Fantasy Sports Subscription Services. ICP agrees to provide AOL *** months
prior written notice (such notice may be given as of the Amendment Date) with
respect to which AOL Fantasy Sports Products ICP intends to migrate to AOL
Fantasy Sports Products Subscription Services and AOL shall have *** days from
such notice to elect: (a) to promote such AOL Fantasy Sports Product on the AOL
Service in accordance with this Agreement by providing ICP written notice; (b)
not to promote such AOL Fantasy Sports Product on the AOL Service by providing
ICP written notice (in such event, ICP shall be excused from producing such AOL
Fantasy Sports Product, such AOL Fantasy Sports Product included in such
subscription service shall no longer be considered AOL Fantasy Sports Products,
(accordingly, ICP shall no longer be afforded the rights of Premier Fantasy
Sports Products Provider solely with respect to such former AOL Fantasy Sports
Products) and the Annual Registration Target shall be reduced in accordance with
this Agreement); or (c) promote the comparable SPLN Fantasy Sports Product in
accordance with this Agreement by providing ICP written notice (in such event,
ICP shall be excused from producing such AOL Fantasy Sports Product, such AOL
Fantasy Sports Product included in such subscription service shall no longer be
considered AOL Fantasy Sports Products and the Annual Registration Target shall
be reduced in accordance with this Agreement); provided that if AOL fails to
provide ICP with written notice of its election in accordance



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SECURITIES

AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

 

with the foregoing within such *** day election period, AOL shall be deemed to
have elected option (a) in accordance with the foregoing and shall, accordingly,
promote such AOL Fantasy Sports Product on the AOL Service. Notwithstanding the
foregoing, with respect to any AOL Fantasy Sports Product Subscription Services
distributed on the AOL Service, AOL may, during the Renewal Term, elect to cease
distributing such AOL Fantasy Sports Product Subscription Services on the AOL
Service by providing ICP *** months prior written notice thereof (in such event,
ICP shall be excused from producing such AOL Fantasy Sports Product Subscription
Services, AOL Fantasy Sports Products included in such subscription service
shall no longer be considered AOL Fantasy Sports Products and the Annual
Registration Target shall be reduced in accordance with this Agreement. All fees
for AOL Fantasy Sports Productts Subscription Services shall be determined in
the sole and exclusive discretion of ICP, provided that such fees shall in all
events be equivalent to fees for similar SPLN Fantasy Products; provided,
however, ICP may not charge for any AOL Fantasy Sports Product if ICP offers a
Competitive Fantasy Sports Product for free on any interactive site or area.

 

18. Section 8.4. During the Renewal Term, the first sentence of Section 8.4
(“Site and Content Preparation”) shall be replaced with the following sentence:

 

ICP shall achieve Site and Content Preparation on or before October 1, 2001.

 

19. Section 8.5. The third sentence of Section 8.5 (“Termination on Change of
Control”), including without limitation, clauses (a)-(d), shall be deleted in
its entirety. The following shall be added to the end of Section 8.5:

 

Without limiting any right of AOL hereunder, in the event of any Change of
Control of Sportsline, CBS or Viacom, or other transaction, in either case which
results in Sportsline, CBS or Viacom controlling or being controlled by (a) ***
entity or affiliate (including any entity in which *** has a direct or indirect
ownership interest), (b) any *** provider of internet access or connectivity,
and (c) any provider of internet access or connectivity with more than ***
users, AOL may terminate this Agreement by providing *** days prior written
notice of such intent to terminate. In addition, notwithstanding anything to the
contrary in this Agreement, ICP may not assign this Agreement to an Interactive
Service or any entity controlling or controlled by an ***

 

20. Section 8.6. Beginning on October 1, 2001, Section 8.6 (“Adjustment to
Consideration Upon Termination of Premier Status”) shall be deleted in its
entirety.

 

21. Section 9. Section 9 (“Premier Relationship with ICP Competitors;
Broadband”) shall be deleted in its entirety.

 

22. Section 10. Beginning on October 1, 2001, Section 10(a) (“Additional
Opportunities Defined Granted to ICP”) shall be deleted in its entirety.

 

23. Exhibit B-Definitions. Beginning on October 1, 2001, the following
definitions, if they exist in Exhibit B, shall be replaced in their entireties
with the following applicable definitions, or, if they do not exist in Exhibit
B, they shall be added to Exhibit B:

 

AOL Fantasy Sports Product Subscription Services Revenue. Gross Revenues
actually collected by ICP for AOL Fantasy Sports Products Subscription Services
less applicable taxes, credit card processing fees, charge backs, coupons, and
customer discounts.

 

AOL Property(ies). The AOL Service, AOL.com, Digital City Service, the
CompuServe Service, Netscape, and ICQ.



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SECURITIES

AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

Affiliate. Any distributor or franchisee of AOL, or an entity that, directly or
indirectly, controls, is controlled by, or is under common control with AOL,
including any entity in which AOL holds, directly or indirectly, at least a ***
equity interest.

 

Commerce Promotions. All Promotions for ICP’s Products and/or the Private Store
pursuant to this Agreement.

 

Programming Content and Screens. The Content and screens comprising the AOL
Programming, the AOL.com Programming, the CompuServe Programming, the Digital
City Programming, the Netscape Programming and the ICQ Programming.

 

Fantasy Advertising Inventory. Banner advertising inventory, “sweet spots” and
other non-persistent advertising placements within the AOL Fantasy Sports
Products.

 

Fantasy Sports Products. Fantasy Sports Games and Fantasy Tools.

 

Fantasy Sponsorship Inventory. All non-rotating persistent (for the duration of
the flight) advertising placement within the AOL Fantasy Sports Products.

 

Fantasy Sports Games. Team-management or athlete-management games in which a
player oversees real-life sports players, events or franchises for all or any
part of a simulated “season” of sports contests, but the gameplay of which is
not centered on graphical simulations of sports contests.

 

Fantasy Tools. Fantasy commissioner utilities and fantasy support applications.

 

Generally Available Site(s). The Internet sites (or any successors thereto),
currently located at the following addresses: http://cbs.sportsline.com,
http://www.igogolf.com, http://www.golfweb.com, http://www.sportsline.com, and
http://www.commissioner.com and any other mutually agreed upon sites which are
managed, maintained or owned by ICP or its agents or to which ICP licenses
information, Content or other materials, including, by way of example and
without limitation, a channel or area delivered through a “push” product such as
the Pointcast Network or interactive environment such as Microsoft’s proposed
“Active Desktop.”

 

Gross Transaction Revenues. Aggregate amounts (excluding shipping, handling
(provided such amounts are *** or are *** and *** and other similar charges)
paid by *** during the *** in connection with the *** of any ***

 

ICP Interactive Site. Any interactive site or area (other than Programming
Content and Screens and the ICP Internet Site), which is managed, maintained or
owned by ICP or its agents or to which ICP provides and/or licenses information,
Content or other materials.

 

ICP Internet Site(s). Collectively, the Private Store and each version of the
Generally Available Sites that are framed with the appropriate header and footer
for each of the AOL Property(ies) in accordance with this Agreement.

 

ICQ.com. ICQ’s primary Internet-based English language interactive site marketed
under the “ICQ.com” brand, specifically excluding (a) the ICQ brand
communications and messaging service, (b) any international /non-English
language versions of such site, (c) “ICQ It!” or any other independent product
or service offered by or through such site or any other ICQ Interactive Site,
(d) any programming or Content area offered by or through such site over which
ICQ does not exercise complete operational control (including, without
limitation, Content areas controlled by other parties and user-created Content
areas), (e) any yellow pages, white pages, classifieds or other search,
directory or review services or Content offered by or through such site or any
other ICQ Interactive Site, (f) any property, feature, product or service which
ICQ or its affiliates may acquire subsequent to the Effective Date and (g) any
other version of an ICQ Interactive Site



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SECURITIES

AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

which is materially different from ICQ’s primary Internet-based English language
Interactive Site marketed under the “ICQ.com” brand, by virtue of its branding,
distribution, functionality, Content and services, including, without
limitation, any co-branded versions and any version distributed through any
broadband distribution platform or through any platform or device other than a
desktop personal computer.

 

Interactive Service. An entity offering one or more of the following: *** or ***
featuring a *** or *** thereto) covering a *** and *** e.g., a *** and ***
and/or *** capable of serving as the *** through which a *** Notwithstanding the
foregoing, in the event that any entity engages in one or more businesses that
otherwise constitutes an Interactive Service as defined in the preceding
sentence, but such entity also engages in other lines of business that do not
meet such definition, then any restrictions hereunder otherwise applicable to an
Interactive Service shall apply only to those lines of business that would
otherwise meet the definition of an Interactive Service, ***

 

Netscape. Netscape Communications Corporation’s primary Internet-based
Interactive Site marketed under the “Netscape NetcenterSM” brand, specifically
excluding (a) the AOL Service and the CompuServe Service, (b) AOL.com and
CompuServe.com, (c) any international versions of such site and/or any
non-English language based feature or area of such site, (d) “ICQ,” “AOLSearch,”
“You’ve Got Pictures,” “Shop @,” “My News,” “AOL PlusSM,” “AOL Instant
Messenger,” “AOL NetMail,” “AOL Hometown,” “My News,” “Digital City,” or any
similar independent product or service offered by or through such site or any
other AOL Interactive Site, (e) any programming or Content area offered by or
through such site over which AOL does not exercise complete operational control
(including, without limitation, Content areas controlled by other parties and
member-created Content areas), (f) any programming or Content area offered by or
through the U.S. version of the America Online brand service which was operated,
maintained or controlled by the former AOL Studios division (e.g., Electra), (g)
any yellow pages, white pages, classifieds or other search, directory or review
services or Content offered by or through such site or any other AOL Interactive
Site, (h) any property, feature, product or service which AOL or its affiliates
may acquire subsequent to the Effective Date and (i) any other version of an AOL
or Netscape Communications Corporation Interactive Site which is materially
different from Netscape Communications Corporation’s primary Internet-based
Interactive Site marketed under the “Netscape NetcenterTM“ brand, by virtue of
its branding, distribution, functionality, Content or services, including,
without limitation, any co-branded versions and any version distributed through
any broadband distribution platform or through any platform or device other than
a desktop personal computer (e.g. Custom NetCenters built specifically for third
parties).

 

Net Transaction Revenues. With respect to *** Net Transactions Revenues means:
(i) commencing on *** with respect to *** (only as permitted under the
Agreement) and from which *** the amount of *** is entitled from its then *** in
cases where *** (only as permitted under this Agreement), and the *** the amount
of *** is entitled *** in all other cases, *** and other mutually agreed upon
*** Net Transaction Revenues shall not include ***

 

Online Playable Games. Games that can be played Online or which have Online
component. Online Playable Games will not include mere head-to-head play of
offline games without the necessity of any server-based component(s) (i.e.,
where two people play a packaged goods Game by direct dial connection, unless
the direct dial information was provided by an Online matching service). As used
herein, (a) “Online” shall mean modes of digital or analog communication in
which two or more parties have established a circuit (or virtual circuit) usable
for two-way transmissions. By way of example and not limitation, games that are
playable Online are games where multiple users are playing the same game from
different locations, or games where the client uses interaction with a server or
another client as a part of the game-playing experience. Games which can be
played completely offline, whose Online component is merely incidental to the
experience (e.g., for downloading, purchasing or registering the product), are
not Games playable Online, and “Game” shall mean electronic forms of
entertainment or sports played according to rules. For purposes of clarity,
Online Playable games do not include Fantasy Sports Products.



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SECURITIES

AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

Press Release. A press release or other public statement.

 

Product. A Premier Product, Other Product or any other product, good or service
which ICP (or others acting on its behalf or as distributors) offers, sells,
provides, distributes or licenses to AOL Users or AOL Purchasers, including
without limitation, club memberships, ICP Membership or Premium Service,
directly or indirectly through the ICP Internet Site(s) (including through the
Private Store and/or any ICP Internet Site linked thereto.

 

SPLN Fantasy Sports Products. All SportsLine-branded Fantasy Sports Products and
all Fantasy Sports Products distributed on or through the Generally Available
Site(s).

 

Targeted Screens. Any screens upon which ICP receives placement pursuant to
Exhibit H and the following channels or screens on the AOL Service and their
counterparts on each of the AOL Properties: the Shopping Channel, the Sports
Channel, Women’s Sports, Teen’s Sports, Kid’s Only Sports, Men’s, News and
network level screens, including without limitation, “AOL Today”, “Thank You”,
“Welcome” (and specific successor channels and screens) and any other channel or
screen approved by ICP, which approval will not be unreasonably withheld or
delayed.

 

22. Exhibit C. Beginning on October 1, 2001, the following terms, if they exist
in Exhibit C, shall be replaced in their entireties with the following
applicable terms, or, if they do not exist in Exhibit C, they shall be added to
Exhibit C:

 

Changes to AOL Service. AOL reserves the right to redesign or modify the
organization, structure, “look and feel,” navigation and other elements of the
AOL Properties. In the event such redesign or modifications materially affect
the Promotions, AOL will, as ICP’s sole remedy, consult with ICP regarding such
redesigns and work with ICP in good faith to provide ICP with *** which are***
(“Make Good Placements”).

 

Indemnity. The Parties agree to add the following sentence to this provision at
the end of the first paragraph: “In addition, ICP will defend, indemnify, save
and hold harmless AOL and AOL’s officers, directors, agents, affiliates,
distributors, franchisees and employees from any and all Liabilities arising out
of or in any way related to a third party claim (expressly excluding any and all
Affiliate claims) with respect to the Licensed Content (expressly excluding AP
feeds, SportsTicker feeds and AOL User generated content))and AOL’s use of the
Licensed Content (expressly excluding AP feeds, SportsTicker feeds and AOL User
generated content)) in accordance with this Agreement. Without limiting the
foregoing, ICP shall not, in any event, be obligated to indemnify AOL for any
Licensed Content substantively modified by AOL to the extent such third party
claim results directly and solely from such AOL modification.

 

Export Controls. Each Party shall comply with all applicable laws, regulations
and rules relating to the export of commodities, software or technical data, and
shall not export or re-export any commodities, software or technical data, any
products received from the other Party or the direct product of such
commodities, software or technical data, to any proscribed country, party or
entity listed in such applicable laws, regulations and rules, unless properly
authorized by the U.S. Government.

 

No Additional Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
NEITHER PARTY MAKES, AND EACH PARTY HEREBY SPECIFICALLY DISCLAIMS, ANY
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, REGARDING THE AOL NETWORK,
ANY AOL PUBLISHING TOOLS, THE ICP INTERNET SITE(S) AND/OR THE PRIVATE STORE,
INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE AND IMPLIED WARRANTIES ARISING FROM COURSE



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SECURITIES

AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

OF DEALING OR COURSE OF PERFORMANCE OR NONINFRINGEMENT. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, AOL SPECIFICALLY DISCLAIMS ANY WARRANTY REGARDING
THE PROFITABILITY OF AOL NETWORK OR THE ICP INTERNET SITE(S) OR PRIVATE STORE.

 

Promotional Materials/Press Releases. The following shall be added to the end of
this section:

 

Notwithstanding anything to the contrary in this Agreement, each Party will
submit to the other Party, for its prior written approval, which will not be
unreasonably withheld or delayed, any Press Release regarding the transactions
contemplated hereunder, provided that, subsequent to the initial Press Release,
factual references by either Party to the existence of a business relationship
between the Parties in oral public statements shall not require approval of the
other Party. Notwithstanding the foregoing, either Party may issue Press
Releases and other disclosures as required by law, rule, regulation or court
order or as reasonably advised by legal counsel without the consent of the other
Party and in such event, the disclosing Party will provide at least five (5)
business days prior written notice of such disclosure.

 

23. Section 8.6. The following new Section 8.6 shall be added to the Agreement:

 

8.6 Termination of Netscape Agreement. *** are parties to the *** effective as
of *** agree that *** shall expire on *** provided that *** shall have the right
to terminate earlier the Agreement so long as *** has provided the *** to the
extent *** is obligated to *** shall be excused from providing *** solely to the
extent necessary for *** under the ***

 

24. Attachments. Beginning on October 1, 2001, all Attachments attached hereto
are hereby incorporated by reference and made a part of the Agreement.

 

25. Co-branded Suite. To the extent *** must mutually agree to *** the
Co-branded Suite (as defined in the *** and *** the Co-branded Suite pursuant to
the *** the Parties agree that *** shall be entitled *** to such issues, and ***
has the right to *** the Co-branded Suite *** pursuant to the *** the Parties
agree that *** shall be entitled to *** subject to, in the case of (a) and (b),
the following requirements:

 

*** for the Co-branded Suite as long as *** are offered *** on any interactive
site or area or *** which are *** are offered *** on any Generally Available
Site, including without limitation, the Generally Available Sites (as defined in
the *** the Co-branded Suite must be *** for *** as defined in the *** in the
event *** for the Co-branded Suite, *** may elect *** the Co-branded Suite ***
in the event *** the Co-Branded Suite, *** may offer *** and *** with respect to
notice of the change in *** to comply with its legal obligations for a period of
at least *** prior to the date *** the Co-branded Suite.

 

In addition, with respect to Section 5.4 of the NFL Agreement, to the extent ***
must mutually agree to *** the Co-branded Suite (as defined in the *** shall
permit *** to agree to such issues in lieu of *** shall not give *** except as
approved by *** has the right to determine *** the Co-branded Suite *** pursuant
to the *** in lieu of *** shall not give any approval to such plan or plans
except as approved by ***

 

26. Order of Precedence. This Amendment is supplementary to and modifies the
Agreement. The terms of this Amendment supersede provisions in the Agreement
only to the extent that the terms of this Amendment and the Agreement expressly
conflict. However, nothing in this Amendment should be interpreted as
invalidating the Agreement, and provisions of the Agreement will continue to
govern relations between the parties insofar as they do not expressly conflict
with this Amendment. All capitalized terms not defined in this Amendment shall
have the meaning given them in the Agreement.

 

[END OF PAGE]



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SECURITIES

AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

27. Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same document.

 

IN WITNESS WHEREOF, the parties hereto, each acting under due and proper
authority, have executed this Agreement as of the date first written above.

 

AMERICA ONLINE, INC.

  

SPORTSLINE.COM, INC.

By:

--------------------------------------------------------------------------------

  

By:

--------------------------------------------------------------------------------

Print Name:

--------------------------------------------------------------------------------

  

Print Name:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

  

Title:

--------------------------------------------------------------------------------